Dear Ms. O'Brien:
You have requested of our office whether Louisiana's dual officeholding laws prohibit an individual from simultaneously holding a full-time, civil service position with the Louisiana Department of Transportation and Development ("DOTD") and the position of commissioner with the Grant Parish Planning Commission. You state that the commissioner's position is uncompensated. The Planning Commission meets once a month and only after regular business hours.
The position held under the auspices of the DOTD constitutes full-time employment in the executive branch of state government. See LSA-R.S. 42:62(3) and LSA-R.S. 42:62(4). The position of commission member is defined as a part-time local appointive office. See LSA-R.S. 42:62(2) and LSA-R.S. 42:62(5).
Applicable herein is LSA-R.S. 42:63(E), providing:
  No person holding a full time appointive office or full time employment in the government of this state or of a political subdivision thereof shall at the same time hold another full time appointive office or full time employment in the government of the state of Louisiana, in the government of a political subdivision thereof, or in a combination of these.
LSA-R.S. 42:63(E) does not bar a person from holding full time employment with the state while simultaneously holding a part time local appointive office. Further, we do not find that the incompatibility provisions contained in LSA-R.S. 42:64 bar any individual from simultaneously holding the above discussed positions.
LSA-R.S. 33:103(C)(1) also states:
  All members of a commission, whether a parish or a municipal planning commission, shall serve without compensation and shall hold no other public office, except they may also serve as members of any duly constituted regional commission of which their parish or municipality forms a part.
However, because the position with the state is an employment and not a public office, we conclude that LSA-R.S. 33:103(C)(1) do not prohibit the holding of the position at issue.
We conclude that the individual at issue may continue to hold full time employment with state government and also hold part time local appointive office.
I trust this sufficiently addresses your concerns. If our office may be of further assistance, please do not hesitate to contact us.
Yours very truly,
                                 RICHARD P. IEYOUB ATTORNEY GENERAL
                             By: ________________________________ CARLOS M. FINALET, III Assistant Attorney General
Date Received: Date Released:
Carlos M. Finalet, III Assistant Attorney General